DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 06/29/2021 has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 17 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sivik et al. (US 2005/0215442)
In regards to claim 17, Sivik teaches grease composition comprising a reaction product of calcium overbased organic acid such as an overbased calcium sulfonate which is a soap, a copolymer of an olefin and an unsaturated dicarboxylic acid anhydride or derivatives thereof and an oil of lubricating viscosity (abstract).  The olefin copolymer comprises olefins having 6 to 40 carbon atoms or from 10 to 34 carbon atoms and the dicarboxylic acid anhydride or derivative is a maleic structure of formula (IV) which includes an acid, ester, salt, anhydride, acid-ester, acid salt or mixture thereof [0083 – 0087].  In the examples, the grease is prepared from 1008g of C18 olefin (i.e., approx. 3.99 mols based on Mw of 252.486 g/mol) and 52g + 471 g of maleic anhydride (i.e., 5.33 mols based on Mw of 98.06 g/mol) thus providing a ratio of olefin to dicarboxylic acid anhydride group of about 0.75 [Examples, 0137, 0138].  Since 1 mol of maleic anhydride provides 1 mol of the diester, the ratio of the -olefin to the diester is about 0.75.
In regards to claim 18, Sivik teaches the grease which comprises the olefin of the claim as previously stated.
In regards 19, Sivik teaches the grease which comprises maleic group such as maleic acid.  The reaction product is the same as claimed.
In regards to claim 20, Sivik teaches the grease wherein the olefin-dicarboxylic copolymer is esterified using isopropyl alcohol, i.e., branched alcohol having 3 carbon atoms as claimed [0140].
In regards to claim 21, Sivik teaches the grease having the claimed ingredients but does not recite the use of ethoxylated alcohol.  Beck et al. (US 4,931,197) teaches lubricant additives comprising copolymers similar to those of Sivik wherein the alcohol used are ethoxylated alcohols having from 1 to 45 ethoxylated groups and wherein the copolymer provides the property of lowering the pour point of the lubricant and/or mineral oil (abstract, column 3 lines 14 – 17).  Thus, it would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have provided ethoxylated alcohols of Beck as alcohols in the grease of Sivik, as Beck teaches they are useful for providing improvement of pour point to the grease.
In regards to claim 22, Sivik teaches the grease wherein the copolymer is present in amounts of from 0.001 to 25% or from about 0.1 to 6% by weight of the grease composition [0084].
In regards to claims 23, 24, Sivik teaches the grease wherein the base oil includes natural oils such as mineral oil or synthetic oil such as synthetic hydrocarbon oil or polyalphaolefin (PAO) of Group IV or mixtures of oils of API Groups I to V [0093 – 0097].  Blends having white mineral oil (Group I) and PAO (Group IV) are obvious.
In regards to claim 25, Sivik teaches the grease having the base oil in amounts of from 0.01 to 95%, or from about 1% to about 84% by weight of the grease which overlaps the claimed range [0097].
In regards to claim 26, Sivik teaches the grease having the claimed limitation as previously stated.
In regards to claim 27, Sivik teaches the grease which comprises the acidic compound such as calcium sulfonate in amounts of from 0.001 to 25% or from about 0.1 to 6% by weight of the grease [0057].
In regards to claim 28, Sivik teaches the grease which comprises the claimed additives [0117].
In regards to claim 29, Sivik teaches the grease which can comprise at least one additional polymer, i.e., polymers for improving thickening, polyethylene glycols, polymethacrylates, polyacrylates etc. [0025, 0119, and 0121].
In regards to claim 30, Sivik teaches the grease having the claimed ingredients and which will be expected to have the consistency of the grease as claimed.  Sivik teaches a grease having a penetration of from 293 to 318 tenths of millimeters (Examples 2 – 6)
In regards to claim 31, Sivik teaches the grease composition prepared by mixing the claimed ingredients in the recited ratio and thus provides the method for improving the adhesivity of a grease composition.
In regards to claim 32, Sivik teaches the composition.  Since greases are useful for lubricating mechanical devices, when applied the process of lubricating a mechanical component will be intrinsically performed.
In regards to claims 33 – 36, Sivik teaches the grease having the claimed limitations as previously stated.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue that while Sivik teaches maleic anhydride derivatives including esters, the list is too long and it would not have been obvious to persons of ordinary skill in the art to have used esters.  The argument is not persuasive.
The list of acid, ester, salt, anhydride, ester-acid or acid salt is only 6 and is therefore not a laundry list and thus any of the recited forms is useful interchangeably.
Applicant argues that greases are different from oils because greases are solids or semisolids.  The argument is not persuasive.
Greases are thickened oils and thus comprises the same additive ingredients contrary to applicants’ argument.  Thus, since Sivik teaches the use of additives such as pour point depressants are useful in the composition, known pour point depressant agents such as the ethoxylated alcohols of Beck would have been useful and obvious.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771